Citation Nr: 0524283	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  01-09 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
June 1964 to August 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's May 1999 VA examination refers to several 
stressful events that the veteran had in service while in 
Vietnam.  Although the examination provided a diagnosis of 
PTSD, the examiner did not clearly articulate that the 
veteran's PTSD was due to the in-service stressors.  The 
examiner merely stated that the "level of stresses appear to 
have been severe with the veteran's service in Vietnam."  
Furthermore, the veteran in his appeal letter indicated that 
his stressors included the period from July 10, 1966 to 
September 20, 1966 when he was assigned to be a Hatch 
Foreman.  During this time, while signaling the crane 
operator unloading from the hold of a cargo ship, the cable 
broke and killed a soldier of his company.  The veteran was 
unable to remember the soldier's name.  The veteran also 
stated that his PTSD was attributable to his 30-day emergency 
leave between June and July 1966 when a number of members of 
his 124th Transportation Company were killed during an ambush 
while in convoy.  A February 2005 letter from the Center for 
Unit Records Research (CURR) verified that they could not 
find a soldier being killed on July 10, 1966 from the 
veteran's unit, the 124th Transportation Company, and 
requested that the soldier be identified by name if further 
research is to be undertaken.  CURR also stated that a review 
of Daily Staff Journals and Operational Reports for the 4th 
Transportation Company from June to July 1966 did not reveal 
that members of the veteran's unit were killed in a convoy 
ambush in June 1966.  

The Board finds that CURR should research available data for 
the entire period from July 10, 1966 to September 20, 1966 to 
determine whether anyone was killed in the 124th 
Transportation Company in Vietnam as well as revisit the 
Daily Staff Journals and Operational Reports from June to 
July 1966 to see if any members of the veteran's unit were 
killed in a convoy ambush in July 1966.  

Thus under the circumstances, a remand is necessary for 
further development of this case.  Accordingly, this matter 
is REMANDED to the RO for the following:

1.	The veteran should be asked to 
clarify which verifiable in-service 
stressors he is claiming caused his PTSD.  
The veteran should in detail identify the 
stressors to include the units, places, 
and dates when these stressors occurred.  
If the veteran is unable to provide 
specific dates, he should be asked to 
provide a 2 month time period during 
which the events occurred.  If the 
veteran is claiming that his stressor is 
due to witnessing the death of another, 
the veteran should provide the name of 
the individual, the unit he was with, and 
the date and circumstances involving the 
death.  

2.	Afterwards, the RO should contact 
CURR and request verification of the 
stressors that the veteran identified.  
CURR also should be asked to verify 
whether there was a soldier killed by a 
crane cable with the 124th Transportation 
Company in Vietnam from July 10, 1966 to 
September 20, 1966, as well as whether 
any members of the 124th Transportation 
Company were killed in an ambush in July 
1966.

3.	Only if CURR is able to verify any 
of the veteran's claimed stressors, 
should the RO request a VA medical 
opinion as to whether the veteran's PTSD 
is due to any of the verified in-service 
stressors.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




